DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Claim 1, part (d), and Claim 13 have been amended in the Reply filed August 5, 2021.  Claims 1-14 are pending and examined in the action.  
Claim Rejections - 35 USC § 112 (Withdrawn)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As amended, the rejection of Claims 1 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As currently amended, Claims 1-12 and 14 stand as rejected 35 U.S.C. 103 as being unpatentable over the combined teachings of Bharti et al., 2015 (“Bharti”), Villa-Diaz et al., 2009, and Yu et al., 2010, as applied in the previous Office action. 
In answer to Applicant’s arguments only, and not as new grounds of rejection, the Kobayashi et al., Stem Cell Research 46: 101868, 2020 is relied upon solely to teach an inherent characteristic that is already present within the Bharti reference.  Applicant should note that the extra reference is cited to: (C) Show that a characteristic not disclosed in the reference is inherent; and, the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. See MPEP §2124.
Applicant traversed this rejection on the grounds that:
“The Office action concludes that claim 1 differs from the teachings of Bharti
et al. only in two respects:

1. use of BMP-4 in step b), and
2. use of EGF in step c).

This is not correct because, additionally, claim 1 differs from the teachings
of Bharti et al. at least with respect to the type of cells to be obtained by the
differentiation method as explained above (corneal epithelial cells vs. retinal


Difference 2 builds upon the presumed deficiencies of Bharti and states that there is no motivation to replace IGF1 with EGF. (pg. 8, Remarks).

As to Applicant’s arguments that “claim 1 differs from the teachings of Bharti et al. at least with respect to the type of cells to be obtained by the differentiation method”; these are not persuasive because the court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble. Such is the case here, where Applicant is arguing only a different “type of cells to be obtained” by the method, namely, corneal epithelial cells of the preamble versus retinal pigment epithelium cells taught by Bharti.  Yet the Bharti reference teaches all of the elements of instant claim 1: “a) culturing pluripotent stem cells in the absence of feeder cells; b) culturing said cells in a cell culture medium comprising a TGF-beta inhibitor and a fibroblast growth factor (FGF) followed by culturing said cells in a cell culture medium comprising bone morphogenetic protein 4 (BMP-4) thereby producing eye precursor cells; c) culturing said eye precursor cells in a cell culture medium comprising one or more supplements selected from the group consisting of epidermal growth factor (EGF), hydrocortisone, insulin, isoproterenol, and tri-iodo-thyronine in the absence of a TGF-beta inhibitor, FGF, or BMP-4, thereby producing corneal epithelial precursor cells; and d) optionally, said corneal epithelial precursor cells mature corneal epithelial cells or into corneal stratified epithelium.”  Therefore, the only requirement of the method is exposing culturing hPSC, absent feeders, in medium comprising a TGFbeta inhibitor and an FGF followed by the presence of BMP4; and continued culture in medium 
Bharti teaches culturing human induced pluripotent stem cells (hiPSCs) (cells of claim 1 and claim 9) into embryoid bodies (claims 10 and 11) in medium comprising bFGF (a.k.a. FGF2 (claim 5) and a ROCK inhibitor (claims 1, part (b) and claim 11).  The Bharti culture medium does not comprise a Wnt inhibitor (claim 2).  HiPSCs are cultured in the absence of MEFs (Claim 1 part (a)) and then in varying amounts of FGF2 and the Nodal pathway inhibitor, Noggin - a TGF-beta inhibitor (claim 1, part (b)) - to produce Pax6 expressing cells which the instant specification discloses as “a gene indicating differentiation into eye specific cell lineage” (pg. 8).  The reference discloses the cells express retinal epithelial markers (see Figure 4). Thus, the reference teaches the marker requirements of instant claim 13.  The reference discloses other Nodal pathway inhibitors that can be used interchangeably with Noggin including the claimed  SB505124 (claims 3 and 4 and Formula 1 as taught by Figure 1).  The Bharti publication discloses 5 µg of FGF2 + 100 ng of Noggin (claims 6 and 7) and further teaches the collagen and laminin of claim 12.  The second medium that these plated cells are cultured with is absent of FGF and actually contains an FGF inhibitor (PD 03025901) and comprises the TGF beta receptor inhibitor, SB 431542 (see pg. 32, table bridging columns). 
The Villa-Diaz reference teaches that it was known in the art prior to filing that the feeder cells used in the Bharti method produce BMP4.  However, in answer to Applicant’s argument (Difference (1) cited above) that the BMP4 is not provided after the TGFbeta inhibitor and FGF, the examiner notes that Bharti discloses that the cells produced by their method express BMP4 (Table 1, second side of column 19, row 23).  The Kobayashi reference is relied upon solely as evidence that these cells inherently demonstrate autocrine BMP4 signaling that plays a fundamental role in the development of ocular surface ectodermal and epithelial cell lineages in vitro (pg. 10, last sentence of first paragraph).  Autocrine signaling is defined in the art as a form of cell signaling in which a cell secretes a chemical messenger that binds to autocrine receptors on that same cell, leading to changes in the cell.  Therefore, the endogenous expression of BMP4, disclosed in Bharti Table 1, along with the TGFbeta inhibitor taught by the Bharti method, inherently leads the method disclosed in Bharti to produce corneal epithelial cells.
As to Applicant’s argument that there is no motivation to substitute EGF for IGF-1, the KSR decision forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See Ex parte Smith, USPQ2d, slip op at 20 (Bd. Pat. Appl. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).  Each element is only acting just as it did in the separate teachings, and culture methods were known. Given the teachings in the prior art, a person having ordinary skill could have changed culture medium elements – EGF for IGF-1 – without need for experimentation.  Such changes in cell culture are routine and obvious to try.
Applicant has provided no evidence that the cells of Bharti are necessarily different from those of the claimed invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof rests upon the Applicant to demonstrate that the prior art does not necessarily or inherently possess the characteristics of Applicant’s claimed product. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
For all these reason, the rejection is maintained. 


As currently amended, Claims 1-14 stand as rejected 35 U.S.C. 103 as being unpatentable over the combined teachings of Bharti et al., 2015 (“Bharti”), Villa-Diaz et al., 2009, and Yu et al., 2010, and further in view of Hayashi et al., PLoS ONE 012, cited on the IDS filed 12/7/2018, as applied in the rejection above. 
The analysis for the rejection of Claims 1-12 and 14 as unpatentable over Bharti et al., 2015 (“Bharti”), Villa-Diaz et al., 2009, and Yu et al., 2010, is provided above.
The Bharti method is silent only with respect to the quantification of p63 by immunostaining as newly recited in Claim 13.  The Hayashi et al. reference remedies this deficiency by teaching p63 was well known as a marker for corneal epithelial cells. Specifically, the reference teaches detection of the expression of p63 using an immunostaining (see Materials and Methods), and thus, it would have bene obvious to a person skilled in the art to quantitate the expression of p63 from the corneal epithelial cells obtained from the method of Bharti and one could do so with a reasonable expectation of success and no need for undue further experimentation.  In KSR International Co. v. Teleflex, Inc., the Supreme Court has stated that combining prior art elements according to known method to yield predictable results is prima facie obvious .  Since each of the elements in combination are merely performing the same function that they did separately, a person having ordinary skill would be able to combine the elements according to the disclosed/known methods.

Conclusion
No Claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649